Citation Nr: 1341718	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-29 952	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to an initial compensable rating for hearing loss.

3.  Entitlement to a compensable rating for right shin splints.

4.  Entitlement to a compensable rating for left shin splints.

5.  Entitlement to a rating in excess of 10 percent for lumbar degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board notes that the Veteran lives overseas.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals an August 2010 rating decision that granted service connection for tinnitus and a November 2013 Written Brief Presentation submitted by the Veteran's representative.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Relevant to the hearing loss claim, the Board observes that the Veteran was most recently examined by VA in May 2008.  As the Veteran lives abroad, he was examined in Korea.  The Board notes that the May 2008 examination report did not include speech recognition scores.  The RO indicated in the June 2009 statement of the case that "[d]ue to language difficulties, no word recognition testing was done."  It is unclear how the RO determined that such was the case as the May 2008 examiner did not certify that the use of speech discrimination testing was inappropriate due to language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).  Based on the absence of speech recognition testing, and no certification from the examiner as to why speech was not tested, the Board finds the examination inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a new examination is warranted.  Also, as noted in the Introduction, the Veteran's tinnitus claim was granted by way of an August 2010 rating decision.  In that decision, the RO documented consideration of evidence that included a "VA examination, Federal Benefits Unit. U.S. Embassy, Korea, dated December 2, 2009."  The Board observes that such document has not been associated with the Veteran's claims file and, as such pertains to tinnitus, it is possible that the Veteran's hearing loss was also addressed.  Therefore, on remand, the December 2009 examination report should be obtained and associated with the record on appeal.  

Relevant to the Veteran's increased rating claims, the United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The record reflects that the Veteran was most recently afforded VA examinations that addressed his low back and bilateral shin disabilities in February 2007 and March 2007, respectively.  In this case, the Board finds that contemporaneous VA examinations are necessary as the Veteran alleged worsening symptoms in his August 2009 substantive appeal.  With respect to his low back, the Veteran stated that he experienced increasing pain with many daily activities.  He indicated that he feels increase pain with washing the dishes.  He indicated a history of back spasms.  He also suggested that his spine was not straight.  Regarding his bilateral shin splints, he stated that he has to walk slowly now because of the pain.  Also, the Board observes that the most recent VA examinations did not measure range of motion and did not address functional impairment due to pain, weakness, or lack of endurance.  

Pertaining to the Veteran's service connection claim, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed bilateral hand disorder.  In this regard, service treatment records document the Veteran's complaints of, and treatment for, right and left wrist/arm pain.  Indeed, records dated in October 1989 reveal that that the Veteran complained of redness and itching of his left hand and wrist.  The Veteran reported pain within his hand whenever he picked up something, or when the weather would get cold.  Physical examination was unremarkable and the examiner assessed "r/o carpal tunnel syndrome."  Relevant to his right hand, July 1992 and August 1992 service treatment records document complaints of right wrist numbness and pain for the past 2 and one-half weeks.  A July 1992 record documents right wrist and index finger sprain and an August 1992 treatment record documents right hand transient pain of unknown etiology.

Additionally, while there is no diagnosis of a bilateral hand disorder of record, the Veteran has supplied lay statements indicating persistent or recurrent symptoms of such a disorder.  Specifically, in a December 2006 statement, the Veteran reported that the arthritis in his hands interfere with his activities, to include fishing.  He also submitted January 2007 statements from R.S. and J.O.H. that addresses the Veteran's severe hand pain.  Indeed, R.S. stated that he had to help the Veteran with reeling in the fish, as the Veteran could not because his hand would curl up due to the pain.  J.O.H. stated that the Veteran's extreme pain usually occurred whenever he was involved in any type of physical exertion, from outdoor activities to his normal everyday routine.  Additionally, in an August 2009 statement, the Veteran reiterated that he experiences bilateral hand pain.  He stated that he had not been seen for his hand discomfort, and that is why he submitted statements from friends who could attest to his disability.  The Board finds that the Veteran is competent to report severe pain in his hands.  Moreover, R.S. and J.O.H. are competent to report what they observe (i.e., the Veteran's hand curling up with pain, pain with physical exertion).  As service treatment records document the Veteran's complaints with right and left wrist/hand pain with impressions of r/o carpal tunnel syndrome, and wrist sprain; and as the Veteran's post-service complaints are similar to those shown in service, the Board finds that the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed bilateral hand disorder.

Finally, while on remand, the Veteran should be given the opportunity to identify any VA or non-VA healthcare providers who treated him for his bilateral hand, bilateral shin, low back, and hearing loss disabilities since 2006.   Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare providers who treated him for his bilateral hand, bilateral shin, low back, and hearing loss disabilities since 2006.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate the December 2009 VA examination report to the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an audiological evaluation to determine the current nature and severity of his hearing loss disability.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  If speech recognition testing is deemed inappropriate, such must be certified by the examiner.

The examiner should describe the functional effects caused by the Veteran's hearing loss disability.  He or she should also describe the impact that the Veteran's hearing loss has on his employability.  

Any opinions expressed should be accompanied by supporting rationale.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral shin and low back disabilities, as well as the etiology of his claimed bilateral hand disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

As relevant to the Veteran's bilateral shin disability, the examiner is requested to identify the nature and severity of all current manifestations of such disabilities.  The Veteran's right shin and left shin should be thoroughly examined, to include providing range of motion studies; as well as whether or not the joint functions are additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

As relevant to the Veteran's back disability, the examiner is requested to identify the nature and severity of all current manifestations of such disability.  Range of motion studies should be completed; as well as whether or not the back is additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner is further requested to identify any neurological impairment associated with the Veteran's back disability and, if present, the nerve affected and the severity of such impairment. 

The examiner should also comment upon the impact that the Veteran's bilateral shin and back disabilities have on his employability. 

As relevant to his bilateral hand disorder, the examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses related to the Veteran's bilateral hands.  The examiner should identify all such disorders that have been present at any time since December 2006.

(b) For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service, to include in-service complaints and treatment for right and left hand/wrist pain.  

The examiner should specifically consider the documented in-service complaints pertaining to the right and left hands.  See October 1989, July 1992, and August 1992 service treatment records.

In offering any opinion, the examiner must consider the full record, to include the Veteran's, R.S., and J.O.H's lay statements. 

The rationale for any opinions offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


